         Case 2:20-cv-00096-BSM Document 7 Filed 08/06/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

 BRITT OTIS ROBINSON                                                          PLAINTIFF

v.                          CASE NO. 2:20-CV-00096 BSM

DUANE ROBERTS, et al.                                                      DEFENDANTS

                                          ORDER

       Britt Robinson's motion to reopen case [Doc. No. 6] is granted. His complaint [Doc.

No. 2] is dismissed without prejudice.

       Robinson's incarceration triggers automatic screening of his complaint. See 28 U.S.C.

§ 1915A. His felon in possession charge was nolle prossed, but he was on probation and the

charge gave the courts grounds for revocation. Doc. No. 6. Robinson claims he never had

a gun. Doc. No. 2 at 5.

       Robinson's damages claims are barred. Heck v. Humphrey, 512 U.S. 477, 486–87

(1994); Newmy v. Johnson, 758 F.3d 1008, 1011–12 (8th Cir. 2014). To the extent he seeks

release from incarceration, that remedy is unavailable here. Preiser v. Rodriguez, 411 U.S.

475, 500 (1973). Jurisdiction over any state law claims shall not be exercised. 28 U.S.C. §

1367(c)(3).

       Robinson's claims are dismissed without prejudice. This dismissal counts as a "strike"

for the purposes of 28 U.S.C. § 1915(g). An in forma pauperis appeal would not be taken

in good faith.
  Case 2:20-cv-00096-BSM Document 7 Filed 08/06/20 Page 2 of 2



IT IS SO ORDERED this 6th day of August, 2020.


                                       UNITED STATES DISTRICT JUDGE




                                 2
